USDC SDNY
Michael Faillace & Associi} POCUMENT
Employment and Litigation Attorneys ELECTRONICALLY FILED
DOC #:

60 East 42" Street, Suite 2540 DATEF ILED. 5/10/2021.

New York, New York 10165

 

 

April 13, 2021

Via ECF

Honorable Analisa Torres
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, NY 10007

Re: Mota Bautista et al v. Countywide Masonry Corp. Et al, 19-cv-8808

 

Dear Judge Torres:

We represent Plaintiffs in the above referenced matter and write jointly with counsel for
defendants Countywide Masonry Corp and Anthony Derasmo (“Countywide Defendants”) and
counsel for Anthony LoGiudice, Ronald Browning, Martin Doe aka Peru, Carben Concrete Inc.,
Carben Construction Inc., and Carben Industries Inc. (“Carben Defendants”) to inform the court
of the status of mediation talks and respectfully request that a discovery schedule be set.

While the parties do feel that mediation may be useful in the instant case, several issues
articulated by the Carben Defendants have indicated that participating in such would not be
constructive at this juncture. The Carben Defendants have taken the position that the plaintiffs
were not employed by them, but by subcontractors operating under the name “Batrume
Industries.” They have brought third party claims to this effect. The parties feel that mediation
would not be constructive at this time. Based on Carben’s assertions, it is unlikely that any
meaningful settlement talks could occur without Batrume, and/or without some discovery
exchanges. The parties request that the Court stay mediation and allow the parties to engage in
mediation or a settlement conference with the Magistrate Judge once the issues have been
elucidated in the course of discovery.

Further, Plaintiffs respectfully request that the Initial Conference currently scheduled for
May 11, 2021 be adjourned as Plaintiff's counsel is scheduled for trial that week on another
matter. Defendants have consented to this request.

Respectfully Submitted,

/s Clela Errington
Clela A. Errington, Esq.

Michael Faillace & Associates, P.C.
Counsel for Plaintiffs

Certified as a minority-owned business in the State of New York
Page 2

ce: Amanda Maguire, Esq. via ECF
Matthew Lakind, Esq. via ECF

GRANTED. The initial pretrial conference scheduled for May 11, 2021, is ADJOURNED to May 17, 2021, at
11:20 a.m. By May 12, 2021, the parties shall file their proposed case management plan and joint letter.
SO ORDERED.

Dated: May 10, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
